DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.  
The Abstract is objected to for use of speculative language “may be provided”, “may include”, “may use”, and “may be used”.  This language is speculative in nature that renders the abstract unclear.  
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1-7, 14, 16-17, and 20-21 are objected to because of the following informalities.  
Claim 12 recites “wherein error correction circuit is further configured”.  This claim appears to contain a typographical error and should recite “wherein the error correction circuit is further configured” (emphasis added).  

Claim 13 recites “wherein error correction circuit further comprises”.  This claim appears to contain a typographical error and should recite “wherein the error correction circuit further comprises” (emphasis added).  Claims 14-16 inherit the same deficiency as claim 13 by reason of dependence.
Claim 18 line 5 recites “calculating the estimated integer multiple”.  For further clarity Examiner suggests amending to recite “calculating the estimated integer multiple of the modulus value” consistent with previous recitation of this apparent limitation.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200265167 A1 Banerjee et al (hereinafter “Banerjee”).

Regarding claim 1, Banerjee teaches the following:
a first input port configured to receive a first input signal (figure 4 x input to multiplier 62); 
a second input port configured to receive a second input signal (Fig 4 y input to multiplier 62); 
a third input port configured to receive a modulus value (Figure 4 q input to multiplier 66); 
an input multiplier configured to multiply the first input signal by the second input signal to generate a corresponding first product (Figure 4 multiplier 62, algorithm 4 step 1 [0093-0099]); 
a plurality of reduction multipliers configured to generate a second product using the first product and the modulus value (Figure 4 multipliers 64 and 66 algorithm 4 steps 2 and multiplication in step 3 [0093-0099]); 
a subtraction circuit configured to compute a difference between the first and second products (Figure 4 subtraction circuit 70 algorithm 4 step 3 subtraction [0093-0099]); and 
an error correction circuit configured to remove an estimated integer multiple of the modulus value from the difference in a single step (Fig 4 devices 72,74, [0093-0095] conditional subtraction as in algorithm 4 step 4-6, completed in single cycle for in a single step).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of J. Ding et al., A Modular Multiplier Implemented with Truncated Multiplication, IEEE Transactions on Circuits and Systems, II: Express Briefs, Vol 65, No. 11, 2018, (hereinafter “Ding”).

Regarding claim 2, Banerjee teaches the claim 1 limitations.  Banerjee does not explicitly disclose the plurality of reduction multipliers comprise a first truncated multiplier that only partially computes a number of most significant bits (MSBs).  However, in the same field of endeavor Ding discloses a truncated multiplier configured to compute a second product based on an input modules and the first product (Fig 3 

Regarding claim 3, Banerjee in view of Ding teaches the claim 2 limitations.  Banerjee does not explicitly disclose the plurality of reduction multipliers comprise a first truncated multiplier that only partially computes a number of most significant bits (MSBs).  However, in the same field of endeavor Ding discloses a truncated multiplier configured to compute a second product based on an input modules and the first product (Fig 3 stage 2 and stage 3 MSM and LSM multipliers, wherein both M and μ are based on the Modulus M (see algorithm 2 and section IV.A). Ding therefore discloses a second truncated multiplier that only partially computes a number of least significant bits (LSBs) (LSM multiplier).  It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the truncated multiplier of Ding for the multipliers and circuits of Banerjee figure 4 from multiplier 64 through multiplier 66 including shifters and multiplexer 68.  This configuration includes the LSM as the 

Regarding claim 4, Banerjee in view of Ding teaches the claim 2 limitations.  Ding further discloses wherein the first truncated multiplier has a first input terminal configured to receive only upper bits of the first product (Fig 3 input to MSM of stage 2 from MSM of stage 1).  The motivation to combine provided with respect to claim 2 applies equally to claim 4.

Regarding claim 20, Banerjee teaches the following:
an input multiplier configured to compute a first product by multiplying a first input signal by a second input signal (Fig 4 multiplier 62 multiplying inputs x and y); 
a multiplier (Fig 4-64 multipliers 64 and 66 [0093-0099]) configured to compute a second product based on an input modulus value and the first product; 
a subtraction circuit configured to compute a difference between the first and second products (Figure 4 subtraction circuit 70 [0093-0099]); 
and an error correction circuit configured to receive the difference from the subtraction circuit, to compute an estimated error multiple using the received difference, and to generate a corresponding trial remainder output value by subtracting the estimated error multiple from the difference (Fig 4 devices 72,74, 
Banerjee teaches a multiplier configured to compute a second product based on an input modulus value and the first product, but does not explicitly disclose that the multiplier is a truncated multiplier.  However, in the same field of endeavor Ding discloses a truncated multiplier configured to compute a second product based on an input modules and the first product (Fig 3 stage 2 and stage 3 MSM and LSM multipliers, wherein both M and μ are based on the Modulus M (see algorithm 2 and section IV.A).  It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the truncated multiplier of Ding for the multipliers and circuits of Banerjee figure 4 from multiplier 64 through multiplier 66 including shifters and multiplexer 68.  As recognized by Ding introducing truncated multipliers in the Barrett modular multiplication shortens the critical path and saves hardware resources (Introduction).


Allowable Subject Matter
Claims 5-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant claims circuits and methods for modular multiplication.  The apparatus as in claim 1 comprises first, second, and third input ports configured to receive first, and second inputs, and a modulus value respectively.  The apparatus further comprises 
The primary reason for indicating allowable subject matter are the limitations wherein an inverted version of the modulus value at a second input terminal of the LSB truncated multiplier, the error correction circuit configured to use the difference to obtain an estimated quotient value from a lookup table, and the error correction circuit is stalled to remove residual error after subtracting the estimated integer multiple of the modulus value from the difference.
Banerjee is the closest prior art found. Banerjee discloses a modular multiplication circuit as in the claim mapping of claim 1 and as in Banerjee figure 4, 
Ding discloses a modular multiplication algorithm with four truncated multiplications (Algorithm 2, figure 3).  Ding does not however explicitly disclose an inverted version of the modulus value at a second input terminal of the LSB truncated multiplier, or an error correction circuit.
US 54499299 Takenaka et al, (hereinafter “Takenaka”) discloses a modular arithmetic unit that includes a multiple computing section and a correction section (Abstract, fig 2, fig 4-6, fig 8).  The multiple computing section includes a multiple table (device 51).  However, the table is not comprised within the correction section.  
S. Banescu et al., Multipliers for Floating-Point Double Precision and Beyond on FPGAs, Research Report No 2010-15, ensl-00475781, version 1, 2010 (hereinafter “Banescu”) discloses truncated multipliers for a floating point multiplier (introduction, figure 4, section 3.4)  Banescu does not, however, explicitly disclose use of truncated multipliers in modular multiplication.
M. Langhammer and B. Pasca, Efficient FPGA Modular Multiplication Implementation, FPGA ’21, 2021 Applicant disclose of aspects of the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY E LAROCQUE/Examiner, Art Unit 2182